ORDER

PER CURIAM.
Terry Sensabaugh was convicted of one count of trafficking in the first degree in the Circuit Court of Jefferson County. This court affirmed his conviction. State v. Sensabaugh, 9 S.W.3d 677 (Mo.App. E.D.1999). Sensabaugh filed a motion for postconviction relief under Rule 29.15, alleging that he was denied effective assistance of counsel as guaranteed under the United States and Missouri constitutions. The basis of his claim is that his trial attorney failed to object when the prosecutor, during closing argument, said that the State did not have to show that appellant helped the methamphetamine makers do anything. After a hearing in which defense counsel testified that it was trial strategy not to object, the motion court denied Sensabaugh’s motion, finding that the prosecutor’s statement, when read in context, was not impermissible and that it was trial strategy on behalf of defense counsel not to object.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. As an extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).